Porter, J.

delivered the opinion of the court.
The plaintiffs placed in the hands of two gentlemen of the bar, who were associated in professional business, a note, for r . eollection. One of them extended the credit given on it, and took a new obligation in his own name. The defendants, who are creditors of this person, levied an execution on the debt which he had thus made payable to himself, and 1 were about selling it. The plaintiffs prevented them from doing “so by an injunction. The court, on hearing the parties, made the injunction perpetual, and the defendants ap-nealed - • ^ .
. VVe do not feel compelled to examine whether, under a power to two, one can give a discharge; or whether, in the *600hypothesis that he could, an authority was vested in Mm to novate the debt. Supposing him to possess such power, the evidence in this case clearly establishes that he did not contemplate taking the obligation in his own right, and for own benefit: it is, on the contrary, proved that at the time he received the obligation, and afterwards, he declared that it was for the use and benefit of his principals. This transaction, which they might have disavowed, they have thought proper to approve; and there can be no doubt that, on their assenting to it, the obligation became theirs, and was not subject to the attorney’s debts. We have already deci-J ~ , . ded that if A receive money for the use of B, it cannot be attached as the property of A; and the same rule will, we think, apply where a note is taken. The circumstance of the obligation being in the name of the attorney, does not ' . , , affect the legal principles which control the case: neither plaintiffs or defendants were parties to the act, arid it was °Pen t° them to shew, by parole or other evidence, the real nature of the transaction. — 4 Martin’s Reports, N. S. 134.
Parole evidence is admissible to shew that an act for°ah!ebtnbyk¡m made’payable to himself, is the property and right of his principal, pears on* the face to *be due^hTthe agent.
money for the use attached^as^the property of A in his hands. The same rule applies to notes.
It is therefore ordered, adjudged, and decreed, that the judgment of the district court be affirmed, with costs.